DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the response filed on August 13, 2021, which has been entered in the file. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oby (US 6222504).
Oby teaches an antenna mount (35) serving as an mounting flange for a monopole comprising a generally annular main panel or an anchoring portion (30) surrounding a central hole (27), wherein the main panel includes a plurality of round first mounting holes that are circumferentially equidistant from each other and at a first radial .  

    PNG
    media_image1.png
    459
    732
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Oby.

Although, DiPiero teaches the monopole assembly for mounting antennas, he fails to teach that the particular distance of the openings, particular numbers of openings, and particular diameter of openings. 
However, it would have been an obvious design variation well within the ordinary skill in the art failing to provide any unexpected results for choosing particular distance, numbers, and/or diameters of openings for mounting antennas, and therefore an obvious expedient.

Claims 4, 6-10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oby in view of DiPiero (US 2016/0336641, of the record).
Re claim 4:	The teachings of Oby have been discussed above. 
Although, Oby teaches the antenna mount comprising holes, he fairly suggest that he holes are threaded.
However, DiPiero teaches the threaded holes for receiving a threaded bolt (see paragraph 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to adapt the teachings of DiPiero to the teachings of Oby in order to secure the antenna to the mounting flange. In fact, using the threaded holes and bolts are well known in the art.
Re claim 6:	Oby teaches an antenna mount (35) serving as an mounting flange for a monopole comprising a generally annular main panel or an anchoring portion (30) surrounding a central hole (27), wherein the main panel includes a plurality of round first 
However, Oby fairly suggest that a monopole assembly comprising an elongate monopole for attaching the mounting flange.
However, DiPiero teaches a monopole assembly for mounting antennas (560) comprising an elongate monopole (530) having an upper end (532), and a mounting flange (500) attached to the upper end of the monopole (see fig. 5; paragraphs 0040-0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to adapt the teachings of DiPiero to the teachings of Oby in order to install the antenna on the top of the pole for optimizing the antenna performance.
Re claims 7, 8, 10, 14:	Oby as modified by DiPiero fails to teach that the particular distance of the openings, particular numbers of openings, and particular diameter of openings. 
However, it would have been an obvious design variation well within the ordinary skill in the art failing to provide any unexpected results for choosing particular distance, numbers, and/or diameters of openings for mounting antennas, and therefore an obvious expedient.

Although, Oby teaches the antenna mount comprising holes, he fairly suggest that he holes are threaded.
However, DiPiero teaches the threaded holes for receiving a threaded bolt (see paragraph 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to adapt the teachings of DiPiero to the teachings of Oby in order to secure the antenna to the mounting flange. In fact, using the threaded holes and bolts are well known in the art.

Claims 11-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Oby as modified by DiPiero, and further in view of Kolokotronis (US 2012/0132781, of the record).
In addition to the teachings of Oby/DePiero as discussed above, DePiero also teaches The antenna element is secured to the pipe mount (530) using threaded bolts passing through the opening (542) (paragraph 0041).
However, they fairly suggest that the antenna assembly comprising a plurality of antennas, the antenna assembly mounted to the mounting flange.  
However, Kolokotronis teaches an antenna mounting apparatus comprising an antenna assembly (600) mounted on a flange (604) wherein the antenna assembly comprises an antenna array (612, 614) (see fig17; paragraphs 0126-0128),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of .

Response to Arguments
Applicant’s arguments, see page 6, lines 12-15, filed August 13, 2021, with respect to the rejection(s) of claim(s) 1 and 6 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references.
Newly found reference to Oby (US 6222504) teaches the antenna mount comprising a plurality of round first/second mounting holes that are circumferentially equidistant from each other and at a first radial distance from a center of the central hole respectively as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEUNG H LEE/Primary Examiner, Art Unit 2887